Order filed May 12, 2022.




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00040-CV
                                ____________

                        DONG SHENG HUANG, Appellant

                                       V.

OVERHAULINGPRO.COM LLC, MARK DENSON AND GARY DENSON,
                      Appellees


                   On Appeal from the 125th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-22074


                                    ORDER

      The reporter’s record in this case was due February 22, 2022. See Tex. R.
App. P. 35.1. On April 5, 2022, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. The court has
not received a request to extend time for filing the record. Accordingly, we issue
the following order.
      We order Monica D. Grassmuck, the official court reporter, to file the
record in this appeal within 15 days of the date of this order.           No further
extension will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Monica D. Grassmuck does not
timely file the record as ordered, we may issue an order directing the trial court to
conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM


Panel Consists of Justices Chief Justice Christopher and Justices Wise and Jewell.